     Case 2:18-cv-01515 Document 13 Filed 05/11/20 Page 1 of 6 PageID #: 59



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


TERESA MILLER,

            Plaintiff,

v.                                      Civil Action No. 2:18-cv-01515

DEANDRA BURTON, ASHLEY HUNT,
MICHAEL PARMER, JUDGE ALLEN
LOUGHRY, JUDGE ROBIN DAVIS,
MARGARET WORKMAN, JUDGE BETH
WALKER, STEPHEN FITZ, WILLIAM
PENNINGTON, EDMUND ROLLO, JUDGE
JOHN PRESTON BAILEY,
JUDGE ROBERT W. TRUMBLE, and
JUDGE PHILLIP GAUJOT,1

            Defendants.


                       MEMORANDUM OPINION AND ORDER


            This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley for submission to the court of

his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).             On February

5, 2020, the magistrate judge entered his PF&R recommending that



1 Plaintiff’s complaint misnamed defendants
Michael Parmer (misnamed as “Palmer”), Judge Allen Loughry
(misnamed as Lougery”), Margaret Workman (misnamed as
“Margert”), Stephen Fitz (misnamed as “Steven”), William
Pennington (misnamed as “Pendington”), and Edmund Rollo
(misnamed as ‘Edward”). See ECF No. 11 at 13. The clerk is
directed to modify the docket sheet to reflect the correct
spelling of these defendants’ names.
   Case 2:18-cv-01515 Document 13 Filed 05/11/20 Page 2 of 6 PageID #: 60



the court dismiss this civil action pursuant to 28 U.S.C.

§ 1915(e)(2)(B).     See ECF No. 11 at 21.      Plaintiff filed

objections to the PF&R on February 19, 2020.          See ECF No. 12.

Defendants have neither objected nor responded to the

plaintiff’s objections.


             Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”          Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).


             The PF&R notes that the instant complaint is

substantially similar to the complaint plaintiff Teresa Miller

brought in Miller v. Loughry, No. 2:19-cv-00087 (S.D.W. Va.

filed Jan. 23, 2019), which this court dismissed on March 30,

2020 pursuant to 28 U.S.C. § 1915(e)(2)(B).          The objections

plaintiff filed to this PF&R are likewise identical to the

objections plaintiff filed in the Loughry case.          The court

addressed these objections in Loughry and found them to be

without merit.     See Loughry, No. 2:19-cv-00087 (S.D.W. Va. Mar.

30, 2020).




                                     2
   Case 2:18-cv-01515 Document 13 Filed 05/11/20 Page 3 of 6 PageID #: 61



            As in Loughry, plaintiff dedicates the first portion

of her objections to recounting the procedural history of the

other civil cases filed by plaintiff pending in this court.             She

argues that by filing separate civil cover sheets for each named

defendant in this case, she should have been allowed to file

separate cases against each defendant individually to avoid

having her claims all dismissed at once.         See ECF No. 12 at 1–2.

This does not provide a basis to overrule the magistrate judge’s

findings.   Plaintiff does not dispute that she filed the same

complaint against these defendants.


            Citing Rule 56 of the Federal Rules of Civil

Procedure, plaintiff next argues that the court cannot dismiss

the case under Rule 12(b)(6) before the other remaining

defendants have an opportunity to respond.         See ECF No. 12 at 2.

This objection misstates the standard for reviewing motions to

dismiss and plainly lacks merit.


            Plaintiff further argues that the court should look at

her complaint as a whole and that the factual allegations are

not limited to only that which is included in each paragraph.

See ECF No. 12 at 3.     It appears this objection was related to

the Loughry case where the magistrate judge found that the

complaint included “no factual allegations whatsoever concerning

any conduct on the part of defendants Westfall or



                                     3
     Case 2:18-cv-01515 Document 13 Filed 05/11/20 Page 4 of 6 PageID #: 62



DeChristopher.”      Loughry, No. 2:19-cv-00087, slip. op. at 18

(S.D.W. Va. Jan. 30, 2020).        The court addressed that objection

in Loughry and finds that it provides no basis for relief here.


            Next, plaintiff repeats her arguments that the court

must apply Rule 8(a)’s pleading requirements rather than Rule

9(b)’s standard for allegations of fraud or mistake.             See ECF

No. 12 at 3.     Plaintiff also dedicates an entire page to quoting

Rule 19’s standard for the joinder of parties, but does not

elaborate how it has any relevance to this case or the PF&R.

Id. at 3–4.     The magistrate judge did apply Rule 8(a)’s

requirements for stating a proper claim for relief without ever

mentioning Rule 9(b) or Rule 19 in the PF&R.            See ECF No. 11 at

1.   Moreover, these objections do not address the magistrate

judge’s finding that plaintiff’s claims against defendants

Loughry, Walker, Davis, Workman, Gaujot, Trumble, and Bailey

should be dismissed with prejudice because they are barred by

absolute judicial immunity, and that plaintiff fails to state a

claim against Fitz because, as the prosecuting attorney assigned

to her case, he is entitled to absolute immunity.             Id. at 19–21.

Accordingly, the court overrules these objections.


            Finally, plaintiff objects to the magistrate judge’s

finding that plaintiff still has a potential remedy to challenge

her state court conviction and that she is barred from seeking



                                       4
   Case 2:18-cv-01515 Document 13 Filed 05/11/20 Page 5 of 6 PageID #: 63



monetary damages under 42 U.S.C. § 1983 resulting from alleged

improprieties during her criminal prosecution, post-conviction

proceedings, and appeal because she has not demonstrated that

her criminal proceedings have been invalidated.          See ECF No. 11

at 16-19; ECF No. 12 at 6–7.      The magistrate judge found that

plaintiff may be able to pursue relief through a petition for a

writ of error coram nobis in state court.         ECF No. 11 at 16-19.

Although plaintiff now argues that such a petition is unlikely

to succeed, the magistrate judge did not express any opinion on

the merits of any such petition or the possible outcome of any

future proceeding.    Inasmuch as plaintiff has not shown that a

petition for a writ of error coram nobis is unavailable, the

court overrules this objection.


          The court, accordingly, ORDERS that:


  1. Plaintiff’s objections to the PF&R be, and they hereby are,

     overruled.


  2. The magistrate judge’s PF&R entered February 5, 2020 be,

     and it hereby is, adopted and incorporated in full.


  3. This civil action be, and it hereby is, dismissed pursuant

     to the provisions of 28 U.S.C. § 1915(e)(2)(B).




                                     5
   Case 2:18-cv-01515 Document 13 Filed 05/11/20 Page 6 of 6 PageID #: 64



          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                         ENTER: May 11, 2020




                                     6
